Citation Nr: 0500730	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-21 777A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
retinitis pigmentosa, and if so, whether the veteran is 
entitled to service connection for retinitis pigmentosa.


WITNESSES AT HEARINGS ON APPEAL

Appellant; W. R.


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to July 
1946, to include combat service during World War II, and from 
October 1948 to June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which reopened the veteran's claim 
of entitlement to service connection for retinitis pigmentosa 
and denied the claim on the merits.  The Board notes that 
although the issue before the RO was whether  new and 
material evidence had been submitted, the RO did not 
specifically address what evidence it considered new and 
material sufficient to reopen the claim.  Therefore, the 
Board must first determine whether new and material evidence 
has been submitted before addressing the merits of the claim.  
See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed.Cir. 1996); 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed.Cir. 2001); see 
also, Butler v. Brown, 9 Vet. App. 171 (1996).

In October 1998, the veteran notified the RO in writing that 
he wished to withdraw the power of attorney executed in favor 
of his attorney.   When the veteran appeared before the 
undersigned Acting Veterans Law Judge in December 2004 to 
present testimony on the issue on appeal, he reiterated his 
intention to proceed with the appeal without representation. 

In December 2004, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).

FINDINGS OF FACT

1.  The veteran served in combat during World War II.

2.  In December 1989, the RO denied the veteran's claim for 
service connection for retinitis pigmentosa due to a lack of 
new and material evidence.  The veteran did not appeal that 
decision.
3.  Information received since the December 1989 rating 
decision affects the analysis of the evidence proffered to 
substantiate the claim.

4.  The veteran's retinitis pigmentosa did not manifest in, 
or increase in severity during, his period of active duty. 

CONCLUSIONS OF LAW

1.  The December 1989 rating decision denying service 
connection for retinitis pigmentosa is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2004).

2.  New and material evidence has been received; the claim of 
entitlement to service connection for retinitis pigmentosa is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

3.  The veteran's retinitis pigmentosa was not incurred or 
aggravated in his active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1131, 1132, 1137, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New & Material Evidence for a Service Connection Claim

Service connection may be established for disability 
resulting from injury or disease incurred in active military 
service or for a preexisting injury or disease that was 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
a disease diagnosed after discharge from military service, 
when the evidence establishes that the disease was incurred 
in active military service.  38 C.F.R. § 3.303(d).  Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).


The Board notes additionally that in July 1990, the VA 
General Counsel's office issued an opinion, holding in part 
that service connection may be granted for hereditary 
diseases, such as retinitis pigmentosa, which either first 
manifested themselves during service or which preexisted 
service and progressed at an abnormally high rate during 
service.  VAOPGCPREC 67-1990 (1990).  The Veterans Benefits 
Administration (VBA) Adjudication Procedure Manual M-21 was 
amended to reflect this decision.  See M-21-1, Part VI, Ch. 
7, § 7.01(g) (March 20, 2002).

The veteran contends he is entitled to service connection for 
retinitis pigmentosa.  He understands this is a hereditary 
disease and argues that the circumstances of his military 
service aggravated the condition.   

By rating decision in April 1988, the RO denied the veteran's 
claim on the basis that there was no evidence that the 
veteran's preexisting eye condition had been aggravated by 
his service.  The veteran appealed the decision to the Board, 
which ultimately denied the claim in January 1989.  

The veteran subsequently attempted to reopen the claim and 
was denied by rating decision dated in December 1989.  In his 
July 1990 notice of disagreement, the veteran requested a 
personal hearing at the RO.  In the October 1990 statement of 
the case (SOC), the RO indicated that the SOC was being 
issued in advance of his hearing so as to fully inform the 
veteran of all the evidence considered and the reasons for 
the decision.  This SOC also informed the veteran of the 60 
day time limit for filing a Form 9, Substantive Appeal.  It 
appears from the record that the veteran was never scheduled 
for the hearing he requested.  This is a due process 
violation.  However, it is also evident from the file that 
the veteran did not file a substantive appeal, and therefore 
never perfected his appeal.  

Applicable law provides that a decision by the RO or by the 
Board which is unappealed becomes final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.1100, 20.1103.  Once a decision becomes 
final, new and material evidence is required to reopen the 
claim which was denied.  38 U.S.C.A. § 5108 provides that 
"if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."
Thus, the December 1989 decision is considered final.

The Board notes that the veteran attempted to reopen the 
claim again in November 1994.  By rating decision in December 
1998, the RO denied the claim based on a lack of new and 
material evidence.  In January 1999, the veteran called the 
RO and indicated he wished to appeal the decision.  This 
conversation was set to writing and added to the claims file.  
The Board considers this written report of contact a notice 
of disagreement under the law.  The veteran was not issued a 
statement of the case, however, and so was not able perfect 
the appeal because of the RO's error.  The January 1999 
notice of disagreement, therefore, was still active when the 
veteran attempted to reopen again in January 2003.  Because 
the Board accepts the written report of contact as a notice 
of disagreement, the December 1998 rating decision cannot be 
considered final, as the veteran initiated an appeal, even 
though in terms of timing it was the last decision.  As such, 
the December 1989 rating decision will be considered the 
last, final disallowance of the veteran's claim; new and 
material evidence is required to reopen it. 

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2004).  That amendment applies only to claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001).  Since this claim was received after that 
date, in January 2003, the amendment is applicable.

Under the amended standard, "new" evidence is existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
"New and material evidence" can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).
The Court of Veterans Appeals (now known as the Court of 
Appeals for Veterans Claims) has held that a de novo 
adjudication of a claim, on essentially the same facts as a 
previously and finally denied claim, is not precluded where 
an intervening change in law or regulation has created a new 
basis of entitlement to a benefit.  See Spencer v. Brown, 4 
Vet. App. 283, 289 (1993).

The evidence of record at the time of the last prior denial 
(December 1989) consisted of the veteran's service medical 
records, VA examination reports, and the transcripts from a 
hearing conducted by a Decision Review Officer.  

In January 2003, the veteran attempted to reopen his claim 
for service connection by submitting a brochure on retinitis 
pigmentosa.  Additionally, since the time of the last final 
disallowance, other records were added to the claims folder, 
to include Army morning reports from the veteran's service 
and VA outpatient clinical records.  Also, the veteran 
presented testimony at two hearings at the RO level before 
Decision Review Officers, and one Travel Board hearing before 
the undersigned Acting Veterans Law Judge.  Transcripts of 
these hearings are of record.

The Board notes that the VA General Counsel's office issued 
VAOPGCPREC 67-1990 on service connection for retinitis 
pigmentosa after the Board's first consideration of the 
veteran's case.  This opinion does not create a new basis of 
entitlement, per se, but does affect the analysis of the 
evidence proffered to reopen the claim.  Although the pieces 
of evidence submitted by the veteran to reopen his claim in 
and of themselves do not rise to the level of raising a 
reasonable possibility of substantiating the claim, out of 
fairness to the veteran, the Board finds that the cumulative 
effect of the General Counsel opinion and the veteran's new 
testimony merits reconsideration of all the evidence.  As 
such, the veteran's claim is reopened.  

The Board reiterates that in the January 2003 rating decision 
on appeal, the RO reopened the claim and considered the 
merits in the first instance.  Therefore, there is no 
prejudice to the veteran for the Board to now reopen and 
adjudicate on the merits.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).   



Service Connection for Retinitis Pigmentosa

At the outset, the Board notes that the veteran contends his 
eye disability was aggravated by his service in that he had 
to strain his eyes during night patrols and that he witnessed 
bright artillery fire and bursting shells.  He also alleges 
that he was a prisoner of war (POW) of Russia for twenty-five 
days in 1949, at which time he was beaten about the head.  
With respect to this incident, the veteran has further stated 
that the CIA will not release confirming information because 
of the nature of his duties, that the morning reports 
maintained by the Army have been falsified to show he was 
detained only for one day, and that the statutory requirement 
of 30 days confinement to qualify as a POW is 
unconstitutional.  First, the Board does not have 
jurisdiction over the issue of whether the veteran qualifies 
for POW status, as this issue is not in appellate status.  
See 38 U.S.C.A. §§ 7104, 7105 (West 2002).  Second, VA is 
bound by the findings of the service department and has no 
jurisdiction to modify the records of a service department.  
Third, the Board is bound by the laws of the United States, 
to include the 30 day confinement requirement under the POW 
statute.  Unless and until the law is changed, the Board has 
no power to adjudicate differently.  Furthermore, even if the 
circumstances were such that the Board was able to accept the 
veteran's allegation that he was a POW, the claimed 
condition, retinitis pigmentosa, is not on the list of 
qualifying disabilities under 38 C.F.R. § 3.309(c) for which 
the presumption applies; therefore, the determination of POW 
status, whether favorable or not, has no bearing on the 
Board's decision on the issue of service connection for 
retinitis pigmentosa.  

In order to establish service connection for a claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In the case of any veteran who engaged in combat with the 
enemy in service, the Secretary shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  38 U.S.C.A. § 1154(b); see also Collette v. Brown, 
82 F.3d 389, 392 (1996).  However, 38 U.S.C.A. § 1154(b) can 
be used only to provide a factual basis upon which a 
determination could be made that a particular disease or 
injury was incurred or aggravated in service, not to link the 
claimed disorder etiologically to the current disorder.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still establish his claim by competent medical 
evidence tending to show a current disability and a nexus 
between that disability and those service events. See Gregory 
v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. 
West, 13 Vet. App. 9, 17-19 (1999).  

In this instance, the veteran's Enlisted Record and Report of 
Separation for his first period of service confirms that his 
military occupational specialty during World War II was that 
of rifleman.  It also confirms that he is in receipt of the 
Army of Occupation medal for the Rhineland campaign.  As 
such, the Board recognizes him as a combat veteran, for whom 
the provision of 38 U.S.C.A. § 1154(b) applies.  The Board 
reiterates, however, that the provision allows the Board to 
take as fact his accounts of his experiences in service, to 
include straining to see at night and witnessing blasts.  The 
veteran is still required, however, to meet his evidentiary 
burden as to service connection, to include whether his eye 
disability was aggravated by service, which requires 
competent medical evidence.  See Collette v. Brown, supra. 

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the disease or injury existed before 
acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1132, 1137. 

In a recent opinion, VA's General Counsel held, in part, that 
38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C.A. § 1111 
to the extent that it states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
The General Counsel indicated that in order to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, the 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The General 
Counsel indicated that the claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  Accordingly, the General Counsel 
held that section 3.304(b) is therefore invalid and should 
not be followed. VAOPGCPREC 3-2003 (2003).  The Board also 
notes that the Court of Appeals for the Federal Circuit 
reached the same conclusion in 2004, by holding that "the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under section 1111."  Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir., 2004).  The Court went further to hold that "if 
the government fails to rebut the presumption of soundness 
under section 1111, the veteran's claim is one for service 
connection" rather than for service-connected aggravation.  
Id. 

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Green v. Derwinski, 1 Vet. App. 320 (1991).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R.  § 3.306.

The Board recognizes that the disease at issue, retinitis 
pigmentosa, has been found to be a hereditary disease which 
by definition suggests it must preexist service.  However, 
such diseases can be considered to be incurred or aggravated 
by service if their symptomatology and/or pathology (active 
disease process) exist at the time of service.  Service 
connection may be established if it is shown to be first 
manifested in service or aggravated during service, such that 
it progressed at an abnormally high rate.  VAOPGCPREC 67-1990 
(1990).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.  

Under the regulations detailed above, the veteran is presumed 
to have been in sound condition when he entered active duty 
in November 1944 unless an eye disorder was noted at the time 
of his entrance, or unless there is clear and unmistakable 
evidence that retinitis pigmentosa existed prior to service 
and there is clear and unmistakable evidence that the disease 
was not aggravated by service.  Here, the veteran's 
enlistment examination is not of record, and therefore the 
Board is unable to determine whether any diseases were noted 
at induction.  However, the veteran testified in his December 
2004 hearing that he was not aware of any problems with his 
eyes before entering the Army in 1944.  Though retinitis 
pigmentosa is hereditary, based on the veteran's testimony, 
it appears there was no active disease process prior to 
service.  Thus, without confirmation of a notation at 
induction, and without clear and unmistakable evidence that 
an active eye disease existed prior to service, the 
presumption of soundness must apply.  Therefore, the veteran 
is presumed to have been in sound condition when he entered 
active duty.  As such, the claim is one for service 
connection for an eye disease, rather than one for 
aggravation of a pre-existing disease.  

The record establishes that during his first period of active 
duty, the veteran was issued glasses in January 1945.  When 
examined at separation, in July 1946, his visual acuity was 
evaluated as 20/40 bilaterally.  The veteran's October 1948 
induction examination for his second period of active duty 
reveals his corrected visual acuity measured 20/40 
bilaterally.  In February 1952, he presented with complaints 
of "difficulty seeing" and expressed his desire for 
glasses.  No further notation was made.  At separation in 
June 1952, the veteran's visual acuity measured 20/20 
bilaterally.  No diagnosis of retinitis pigmentosa appears in 
the service medical records. 

The veteran has testified that he was first told he was 
"going blind" in service, in February 1952, and that he was 
formally diagnosed with retinitis pigmentosa in 1954.  That 
is not factually shown in the contemporaneous treatment 
records.  Service medical records only confirm that he 
experienced difficulty seeing in February 1952.  The earliest 
record of the diagnosis of retinitis pigmentosa in the claims 
file is in December 1965, when he underwent a VA eye 
examination and gave a history of the disease.  The exam 
confirmed the diagnosis.  Regarding any further treatment 
after service, the veteran testified that there is no 
treatment for the disease, that it gets progressively worse, 
and there is nothing to be done for it.  

In summary, the veteran was seen for two complaints of a 
visual nature during service.  The Board takes as fact also 
that he had difficulty seeing during night patrols and that 
he witnessed the bright flashes of artillery fire.  Further, 
there is no question that the veteran now suffers from an eye 
disease.  However, the issue still remains whether the 
evidence establishes a medical nexus between the service 
incidents and his current disorder.  The Board notes that the 
veteran has been notified twice of the need for medical 
evidence of this nexus to substantiate his claim.  No such 
evidence has been submitted. 

The Board does not dispute that retinitis pigmentosa is a 
hereditary disease that is marked by progressive loss of 
retinal response, retinal atrophy, attenuation of retinal 
vessels, and clumping of pigment, with contraction of field 
of vision.  See Meeks v. Brown, 5 Vet. App. 284, 285 (1993), 
citing Dorland's Illustrated Medical Dictionary at 1456 (27th 
ed. 1988).  It also recognizes that although retinitis 
pigmentosa is hereditary in origin, it is capable of 
improvement or deterioration, such that service connection 
may be granted if it first manifested itself during service 
or if preexisting, it progressed at an abnormally high rate 
during service.  VAOPGCPREC 67-1990 (1990).  That being said, 
the Board may not base a decision on its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, supra.  There 
is no medical evidence of record specifically relating the 
veteran's two instances of treatment during service to his 
current disease.  The Board may not assume without medical 
evidence that his two requests for glasses over a combined 
period of roughly five and a half years of service were 
manifestations of his current disease. 

The Board has also considered the veteran's own assertions 
that his retinitis pigmentosa was aggravated by his active 
duty service.  The Board finds that such assertions can be 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  Although the veteran is competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The evidence does not reflect that 
the veteran possesses medical knowledge which would render 
his opinion as to etiology and a medical diagnosis competent.
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
Service connection for retinitis pigmentosa is not warranted.

Veterans Claims Assistance Act 

As a final matter, the Board notes that VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify the claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
addition, the Court held that a notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must accomplish 
the following: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

Here, the Board notes that a substantially complete 
application for service connection was received in January 
2003.  In the same month, and prior to its adjudication of 
this claim, the AOJ provided notice to the claimant by 
telephone regarding the VA's duties to notify and to assist.  
Specifically, the AOJ notified the claimant of information 
and evidence necessary to substantiate the claim; information 
and evidence that VA would seek to provide; and information 
and evidence that the claimant was expected to provide.  
While the veteran was not instructed to "submit any evidence 
in his possession that pertains to the claim," he was 
advised to notify VA of any evidence or information he wished 
VA to retrieve for him in connection with the claim.  A 
follow-up letter was mailed to the veteran confirming the 
conversation.  Thus, the Board finds that the content and 
timing of the January 2003 notice comport with the 
requirements of § 5103(a) and § 3.159(b).

The Board notes that although the veteran received no 
specific notice regarding the new and material evidence 
standard to be applied in his case, he was notified of the 
evidence needed to satisfy the elements of service 
connection.  It is clear from the most recent hearing 
testimony that the veteran understood what evidence was 
necessary to substantiate his claim.  The Board points out 
that his claim was reopened by the RO and the Board, and 
therefore the veteran suffered no prejudice in not being 
notified of how to reopen the claim.  Ultimately, the Board 
reviewed the merits of the case after the veteran had 
received proper notice of the required elements of service 
connection and adjudicated accordingly.  Any error in the 
RO's failure to send notice on the new and material standard 
is harmless, as the claim was in fact opened.

The Board also finds that VA has done everything reasonably 
possible to assist the veteran with respect to his claim.  
The veteran's service medical records are in the file, and 
extensive medical evidence has been obtained over the years.  
The veteran has at no time identified additional evidence he 
wanted VA to obtain and consider.  

As for the claim for service connection, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i).  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Id.

The veteran was not provided a VA examination in connection 
with the current claim, but an examination is not necessary, 
as defined by law.  There is no persuasive, competent 
evidence that the veteran's retinitis pigmentosa was 
aggravated by his military service.  This is discussed in 
more detail above.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and assist the veteran at every stage of adjudicating 
the claim.

	
ORDER

Entitlement to service connection for retinitis pigmentosa is 
denied.



	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


